Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Objections
The claim 3-6 and specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

With respect to claims 3-6, paragraphs [0005]-[0008] and [0059]-[0061] describe regarding selecting a base impression. However nowhere in the specification describe limitation of claims 3-6.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7-9 and 13 of U.S. Patent No. 11,007,037. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.





1. A method of treating a patient's dentition, the method comprising:
(a) receiving first and second impressions of a patient's dentition in a jaw of the patient;(also see claim 3 and 4) 
(b) scanning the first impression to create a first digital image of the first impression (also see claim 3 and 4);
(c) scanning the second impression to create a second digital image of the second impression (also see claim 3 and 4); 
(d) choosing one of the first and second digital images as a selected image and the other of the first and second digital images as a non-selected image; 
(e) determining whether image data from the non-selected image is to be incorporated into the selected image; 
(f) incorporating selected image data from the non-selected image into the selected image if the image data from the non-selected image are determined to be incorporated into the selected image; 
(g) creating a treatment plan for the patient's dentition using the selected image; and 
(h) fabricating a set of dental alignment devices configured to implement the treatment plan when the dental alignment devices in the set of dental alignment devices are sequentially worn on the patient's dentition in the jaw of the patient.(see claim 7 and 8)











2. The method of claim 1, wherein the step of choosing includes the steps of: 
(d)(1) determining if one of the first and second digital images includes distorted or incomplete image data; and 
(d)(2) if one of the first and second digital images includes distorted or incomplete image data, choosing the other of the first and second digital images as the selected image. (claim 13)

7. The method of claim 1, wherein the fabrication step includes the step of fabricating a set of incremental tooth position adjustment appliances (see claim 7).


 US 11007037
1. A method for treating a patient's dentition using a complete digital object associated with a jaw of the patient, the method comprising:
 receiving a first set of digital image data from a first source, the first set of digital image data representing a portion of the jaw of the patient; 
determining, from the first set of digital image data, that image data representing a region of the portion of the jaw of the patient requires detailing; 
receiving a second set of digital image data from a second source, the second set of digital image data representing the portion of the jaw of the patient, wherein the second set of digital image data includes detailing data for the region that requires detailing; 

replacing the data representing the region that requires detailing of the first set of digital image data with the detailing data from the second set of digital image data, using computer-readable media, to create a complete digital object; 


and creating a treatment plan for patient's dentition using the complete digital object.

7. The method of claim 1, wherein the dental treatment plan comprises an orthodontic treatment using a series of incremental position adjustment appliances configured for placement on the patient's dentition to reposition the patient's dentition.
8. The method of claim 7, further comprising fabricating the series of incremental position adjustment appliances.

9. The method of claim 8, further comprising treating the patient's dentition using the fabricated series of incremental position adjustment appliances.



3. The method of claim 1, wherein the first source comprises one of a scan of the portion of the jaw of the patient and a scan of an impression of the portion of the jaw of the patient.

4. The method of claim 1, wherein the second source comprises one of a scan of the portion of the jaw of the patient and a scan of an impression of the portion of the jaw of the patient.

13. The method of claim 1, wherein the region determined to require detailing comprises a distortion, and wherein the complete digital object is created with the distortion fixed.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/Primary Examiner, Art Unit 2663